PLEUS, J.
We affirm the six-page final judgment of dissolution of marriage. We write only to address the husband’s argument that the order requiring him to pay 75% of the children’s uncovered medical, dental and ocular expenses be limited by the terms *1265“reasonable and necessary.” It is implicit in the court’s judgment that the expenses be reasonable and necessary. Patterson v. Cuervo, 683 So.2d 205, 206 (Fla. 3d DCA 1996). Additionally, the husband should not be responsible to pay for non-covered elective procedures without express agreement between the parties or by order of the court. See Schellhammer v. Schellhammer, 687 So.2d 987 (Fla. 5th DCA 1997).
AFFIRMED.
SAWAYA and PALMER, JJ., concur.